



Exhibit 10.2


This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of March 12, 2018 (the
“Effective Date”), is entered into by and between REVLON CONSUMER PRODUCTS
CORPORATION, a Delaware corporation (“RCPC” and, together with its parent
Revlon, Inc. (“Revlon”) and its subsidiaries, the “Company”), and Victoria Dolan
(the “Executive”).


WHEREAS, RCPC wishes to employ the Executive and the Executive wishes to accept
employment with the Company on the terms and conditions set forth in this
Agreement.


NOW, THEREFORE, RCPC and the Executive hereby agree as follows:


1.
Employment, Duties and Acceptance.



1.1 Employment, Duties. RCPC hereby employs the Executive for the Term (as
defined in Section 2) to render exclusive and full-time services to the Company
in the capacity of Chief Financial Officer of Revlon and RCPC, with
responsibility for all financial operations of the Company, including without
limitation, treasury, controller group, accounting, internal audit, internal
control over financial reporting, investor relations, and tax, and/or such other
duties and responsibilities consistent with such position (including service as
a director of the Company or director or officer of any subsidiary of the
Company if so elected) as may be assigned to the Executive from time to time by
the Company’s Chief Operating Officer, Operations (the “COO”). The Executive’s
title shall be Chief Financial Officer of Revlon and RCPC, or such other title
consistent with the Executive’s duties from time to time as may be designated by
the Company. The Executive agrees to serve, if appointed, as a member of the
Executive Leadership Team or such other committee of the Company’s most senior
executives as may succeed the Executive Leadership Team from time to time and
report to the COO or the successor to such position.


1.2 Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, the Executive agrees to
serve the Company faithfully and to devote the Executive’s entire business time,
energy and skill to such employment, and to use the Executive’s best efforts,
skill and ability to promote the Company’s interests. Notwithstanding the
foregoing, the Executive may continue to manage her personal finances, engage in
charitable activities and professional development activities and, with the
prior approval of the COO, serve on the Board of a not-for-profit company
provided that none of the foregoing, individually or taken together, distract
from or interfere with the Executive’s performance of her responsibilities under
this Agreement.


1.3 Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the office of RCPC in the New York City metropolitan
area, subject to reasonable travel requirements consistent with the nature of
the Executive’s duties from time to time on behalf of the Company.


1.4 Performance Warranty. As an inducement for the Company to enter into this
Agreement, the Executive hereby represents that the Executive is not a party to
any contract, agreement or understanding which prevents, prohibits or limits the
Executive in any way from entering into and fully performing the Executive’s
obligations under this Agreement and any duties and responsibilities that may be
assigned to the Executive hereunder.


2.Term of Employment. The Term of the Executive’s employment under this
Agreement (the “Term”) shall commence on the Effective Date and shall continue
until terminated pursuant to Section 4.


3.
Compensation; Benefits.



3.1 Salary. The Company agrees to pay the Executive during the Term a base
salary, payable bi-weekly, at the annual rate of not less than $600,000 (as in
effect from time to time, the “Base Salary”). All payments of Base Salary or
other compensation hereunder shall be less such deductions or withholdings as
are required by applicable law and regulations. The Executive will be considered
for merit increases in connection with the Executive’s performance evaluations,
which are performed in accordance with the Company’s salary administration
policies and procedures (which generally occur annually). In the event that
RCPC, in its sole discretion, from time to time determines to increase the Base
Salary, such increased amount shall, from and after the effective date of the
increase, constitute “Base Salary” for purposes of this Agreement.


3.2 Incentive Compensation.


3.2.1 Annual Bonus. The Executive shall be eligible to participate in the Revlon
Executive Annual Bonus Program as in effect from time to time, or such program
or plans, if any, as may succeed it (the “Bonus Program”), with target bonus
eligibility of 75% of Base Salary for achieving performance objectives set by
the Compensation Committee or its





--------------------------------------------------------------------------------





designee, subject to the terms and conditions of such Bonus Program and the
Revlon Executive Incentive Compensation Plan (the “Incentive Compensation
Plan”). In the event that the Executive’s employment shall terminate pursuant to
Section 4.4 during any calendar year, the Executive’s bonus with respect to the
year during which such termination occurs shall be pro-rated for the actual
number of days of active employment during such year and such bonus as pro-rated
shall be payable (i) if and to the extent bonuses are payable to executives
under the Bonus Program for that year based upon achievement of the objectives
set for that year and not including any discretionary bonus amounts which may
otherwise be payable to other executives despite non-achievement of bonus
objectives for such year and (ii) on the date bonuses would otherwise be payable
to executives under the Bonus Program. Notwithstanding anything herein or
contained in the Bonus Program to the contrary, in the event that the
Executive’s employment shall terminate pursuant to Section 4.4 during any
calendar year, the Executive shall be entitled to receive the Executive’s bonus
(if not already paid) with respect to the year immediately preceding the year of
termination (if bonuses with respect to such year are payable to other
executives based upon achievement of bonus objectives and not based upon
discretionary amounts which may be paid to other executives despite
non-achievement of bonus objectives) as and when such bonuses would otherwise be
payable to executives under the Bonus Program, despite the fact that Executive
may not be actively employed on such date of payment. Notwithstanding anything
to the contrary contained herein, for the year ending December 31, 2018, the
Executive’s annual bonus opportunity shall be targeted at 75% of the Executive’s
Base Salary (without proration) and in no event will the bonus awarded be less
than 75% of the Executive’s Base Salary ($450,000), and it shall be payable at
the same time as other executives’ bonuses are paid, but no later than March 15,
2019, provided that Executive remains employed through the payment date, unless
this Agreement is terminated pursuant to Section 4.4.


3.2.2 Restricted Stock Grant. Management will recommend to the Compensation
Committee that Executive be granted that number of shares of restricted Class A
Common Stock of Revlon with a value equal to an aggregate fair market value of
$1,500,000 on the Effective Date (the “Restricted Stock Grant”), pursuant to a
restricted stock agreement under the Fourth Amended and Restated Revlon, Inc.
Stock Plan (the “Stock Plan” and, such agreement, the “Award Agreement”). One
third (1/3rd) of the Restricted Stock Grant shall vest one each of the first
three (3) anniversaries of the Effective Date, based on the terms of the Stock
Plan, so long as the Executive remains employed by the Company on each vesting
date, except as otherwise set forth in this Agreement. Notwisthanding anything
herein to the contrary, in the event that Executive’s employment is terminated
pursuant to Section 4.4, Executive shall automatically vest in the next unvested
tranche, if any, of her Restricted Stock Grant.


3.2.3 Long-Term Incentive Compensation (“LTIP”): During the Executive’s period
of employment with the Company in this position, the Executive shall be eligible
to participate each year in the Company’s LTIP Program under the Incentive
Compensation Plan, subject annually to Compensation Committee approval, and the
terms of the Incentive Compensation Plan and the applicable LTIP terms adopted
by the Compensation Committee. Management will recommend that the Compensation
Committee approve a 2018 LTIP grant with a total target value of $500,000, which
may be payable in cash or stock, subject to the terms of the applicable LTIP
Program and the Incentive Compensation Plan, including without limitation that
the Executive must remain actively employed through the applicable LTIP
performance period and until the LTIP is paid. Notwithstanding anything herein
to the contrary, in the event that Executive’s employment is terminated pursuant
to Section 4.4, Executive shall be paid her 2018 LTIP Award, pro-rated for the
number of months of Executive’s active employment during the 2018 LTIP
performance period, and subject to adjustment based on achievement of objectives
under the 2018 LTIP Program, with such payment to be made at the same time
awards are otherwise payable to executives under the 2018 LTIP Program.


3.3 Business Expenses. RCPC shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, subject to
and in accordance with the Revlon Global Travel and Entertainment Policy as in
effect from time to time, or such policy or policies, if any, as may succeed it.


3.4 Vacation. During each calendar year of the Term, the Executive shall be
entitled to a vacation period or periods in accordance with the vacation policy
of the Company as in effect from time to time (currently, this provides for 20
days of vacation plus 2 floating holidays per annum), subject to pro-ration in
2018 based upon Executive’s start date).


3.5 Fringe Benefits. During the Term, the Executive shall be entitled to
participate in those qualified and non-qualified defined benefit, defined
contribution, group life insurance, medical, dental, disability and other
benefit plans and programs of the Company as from time to time in effect (or
their successors) generally made available to other executives of the
Executive’s level and in such other plans and programs and in such perquisites,
as from time to time in effect, as may be generally made available to senior
executives of the Company of the Executive’s level generally. Further, during
the Term, the Executive will be eligible (a) to participate in Revlon’s
Executive Tax Preparation and Financial Planning Program, as from time to time
in effect, or such program or programs, if any, as may succeed it, but in all
cases not to exceed $10,000 per annum and (b) to receive a car allowance at the
rate of $24,000 per annum, under the car allowance program as in effect from
time to time, or such program or programs, if any, as may succeed it.







--------------------------------------------------------------------------------





3.6 Internal Revenue Code Section 409A. Section 409A of the Code (as defined
below) and/or its related rules and regulations (“Section 409A”), imposes
additional taxes and interest on compensation or benefits deferred under certain
“nonqualified deferred compensation plans” (as defined under the Code). These
plans may include, among others, nonqualified retirement plans, bonus programs,
stock option plans, employment agreements and severance agreements. The Company
reserves the right to provide compensation or benefits under any such plan in
amounts, at times and in a manner that minimizes taxes, interest or penalties as
a result of Section 409A, including any required withholdings, and the Executive
agrees to cooperate with the Company in such actions. Specifically, and without
limitation of the previous sentence, if the Executive is a “specified employee,”
as such term is defined under Section 409A (generally one of the Company’s top
50 highest paid officers), to the extent required under Section 409A, the
Company will not make any payments of non-qualified deferred compensation to the
Executive under this Agreement upon a “separation from service,” as such term is
defined under Section 409A, until six months after the Executive’s date of
separation from service or, if earlier, the date of the Executive’s death. Upon
expiration of the six-month period, or, if earlier, the date of the Executive’s
death, the Company shall make a payment to the Executive (or the Executive’s
beneficiary or estate, if applicable) equal to the sum of all payments that
would have been paid to the Executive from the date of separation from service
had the Executive not been a “specified employee” through the end of the six
month period, and thereafter the Company will make all the payments at the times
specified in this Agreement or applicable policy, as the case may be. In
addition, the Company and the Executive agree that, for purposes of this
Agreement, termination of employment (or any variation thereof) will satisfy all
of the requirements of “separation from service” as defined under Section 409A.
For purposes of this Agreement, the right to a series of installment payments,
such as salary continuation or severance payments, shall be treated as the right
to a series of separate payments and shall not be treated as a right to a single
payment. With respect to any amount of expenses eligible for reimbursement or
the provision of any in-kind benefits under this Agreement, to the extent such
payment or benefit would be considered deferred compensation under Section 409A
or is required to be included in the Executive’s gross income for federal income
tax purposes, such expenses (including expenses associated with in-kind
benefits) will be reimbursed by the Executive no later than December 31st of the
year following the year in which the Executive incurs the related expenses. In
no event will the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor will the Executive’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit. For purposes of this Agreement, the term “Code” shall mean
the Internal Revenue Code of 1986, as amended, including all final regulations
promulgated thereunder, and any reference to a particular section of the Code
shall include any provision that modifies, replaces or supersedes such section.


4.
Termination.



4.1 Death. If the Executive shall die during the Term, the Term and this
Agreement shall immediately terminate. Such termination shall be considered a
termination “Without Cause” and no further amounts or benefits shall be payable
hereunder, other than (i) for accrued, but unpaid, Base Salary as of the date of
the Executive’s death; (ii) pursuant to life insurance provided under Section
3.5; and (iii) the payments set forth in Section 4.4 below.


4.2 Disability. If during the Term the Executive shall become physically or
mentally disabled, whether totally or partially, such that the Executive has
been unable to perform the Executive’s services hereunder for (i) a period of
six consecutive months or (ii) shorter periods aggregating six months during any
twelve month period, RCPC may at any time after the last day of the six
consecutive months of disability or the day on which the shorter periods of
disability shall have equaled an aggregate of six months, by written notice to
the Executive (but before the Executive has returned to active service following
such disability), terminate the Term and no further amounts or benefits shall be
payable hereunder other than (i) for accrued, but unpaid, Base Salary as of such
date, and (ii) the payments set forth in Section 4.4 below.


4.3 Cause. RCPC may at any time by written notice to the Executive terminate the
Term for “Cause” and, upon such termination, the Executive shall be entitled to
receive no further amounts or benefits hereunder, except for accrued, but
unpaid, Base Salary as of the date of such notice and as required by law. As
used herein the term “Cause” shall mean: (i) gross neglect by the Executive of
the Executive’s duties hereunder, (ii) conviction of the Executive of any
felony, (iii) conviction of the Executive of any lesser crime or offense
involving the property of the Company or any of its affiliates, (iv) willful
misconduct by the Executive in connection with the performance of the
Executive’s duties hereunder or other material breach by the Executive of this
Agreement (specifically including, without limitation, Section 1.4), (v) any
breach of the Revlon Code of Conduct and Business Ethics, including, without
limitation, the Code of Ethics for Senior Financial Officers, or the
Non-Competition Agreement (as defined in Section 5.2), or (vi) any other conduct
on the part of the Executive which would make the Executive’s continued
employment by the Company prejudicial in any material respect to the best
interests of the Company. If and to the extent any occurrence of Cause is
capable of cure in the good faith determination of the Company, the Company
shall provide notice of same to the Executive, who shall then have ten days to
cure such event of Cause to the satisfaction of the Company, it being
acknowledged and agreed that the Company’s good faith determination as to
whether a Cause event is subject to cure shall be final and binding upon the
parties.
        





--------------------------------------------------------------------------------





4.4 Company Breach; Other Termination. The Executive shall be entitled to
terminate the Term and the Executive’s employment upon 30 days’ prior written
notice (if during such period RCPC fails to cure any such breach) in the event
that RCPC materially breaches any of its obligations hereunder (a “Material
Breach”) and the Executive provides notice to RCPC within 90 days of such
breach; provided that (i) Revlon no longer being a publicly traded entity shall
not constitute a Material Breach and (ii) an arms’ length disposition of assets
of the Company shall not give rise to a claim of Material Breach by the
Executive. In addition, RCPC shall be entitled to terminate the Term and the
Executive’s employment at any time and without prior notice (any such
termination, a termination “Without Cause”). In consideration of the Executive’s
covenant in Section 5.2, upon termination under this Section 4.4 by the
Executive, or in the event RCPC so terminates the Term otherwise (other than
pursuant to the provisions of Section 4.3), the Executive shall have no
affirmative duty to seek other employment to mitigate the payments provided
below and RCPC agrees, and the Company’s sole obligation arising from such
termination shall be, for RCPC either:
            
4.4.1 (a) to make payments in lieu of Base Salary in the amounts prescribed by
Section 3.1 for a period of 12 months following the termination date (the
“Severance Period”), (b) to pay the Executive the portion, if any, of any annual
bonus contemplated by Section 3.2.1, (c) to accelerate the vesting of that
portion of Executive’s Restricted Stock Grant contemplated by Section 3.2.2, (d)
to pay the Executive the portion, if any, of any 2018 LTIP contemplated by
Section 3.2.3, and (e) to continue the Executive’s participation in the medical,
dental and vision plans of the Company in which the Executive was then
participating as of the date of termination pursuant to Section 3.5 (in each
case less amounts required by law, including COBRA, to be withheld) through the
Severance Period, provided that: (1) such benefit continuation is subject to the
terms of such plans and applicable law, including COBRA; (2) the Executive may
continue participation in the Company’s medical, dental and vision benefit
programs by continuing to pay premiums to the Company at the contribution level
in effect for active employees until the earliest to occur of (i) the end of the
Severance Period; (ii) the expiration of the maximum period for continuation
coverage permissible under applicable federal law for which the Executive would
be eligible; or (iii) when the Executive becomes covered by medical, dental
and/or vision plans of another employer or becomes eligible for Medicare (or
similar governmentally-sponsored benefit); (3) any bonus payments required
pursuant to this Section 4.4.1 shall be payable as and when bonuses would
otherwise be payable to executives under the Bonus Program as then in effect;
(4) the Executive shall, as a condition, execute such release, confidentiality,
non-competition (consistent in all respects with the Non-Competition Agreement
(as defined in Section 5.2 below)) and other covenants as would be required in
order for the Executive to receive payments and benefits under the Executive
Severance Plan that is applicable to the Executive referred to in Section 4.4.2
below; and (5) any cash compensation paid or payable or any non-cash
compensation paid or payable in lieu of cash compensation earned by the
Executive from other employment or consultancy during such period (other than
compensation earned by the Executive in respect of board service) shall reduce
the payments provided for herein payable with respect to such other employment
or consultancy, or


4.4.2 to make the payments and provide the benefits prescribed by, and in
accordance with the terms and conditions of, the Executive Severance Plan,
including but not limited to the condition that the Executive execute a release
of claims in a form satisfactory to the Company.


4.4.3 The Company shall provide the greater of the payments and other benefits
described under Sections 4.4.1 and 4.4.2; provided, however, if the provision of
any benefits described above would trigger a tax under Section 409A, the Company
shall instead promptly pay to the Executive in a cash lump-sum payment an amount
equal to the value (based on the then-current cost to the Company) of such
benefits. Any compensation earned by the Executive from other employment or a
consultancy shall reduce the payments required pursuant to Section 4.4.1 above
or shall be governed by the terms of the Executive Severance Plan in the case of
Section 4.4.2 above.


4.5 Litigation Expenses. If RCPC and the Executive become involved in any
action, suit or proceeding relating to the alleged breach of this Agreement by
RCPC or the Executive, or any dispute as to whether a termination of the
Executive’s employment is with or without Cause or as a result of a Material
Breach under Section 4.4, then if and to the extent that a final,
non-appealable, judgment in such action, suit or proceeding is rendered in favor
of the Executive, RCPC shall reimburse the Executive for reasonable attorneys’
fees incurred by the Executive in connection with such action, suit or
proceeding or the portion thereof adjudicated in favor of the Executive.


4.6 Voluntary Resignation. The Executive may on 60 days’ written notice to the
Company resign her employment and such resignation shall not constitute a breach
of this Agreement. In the event of said resignation, the Term shall terminate
and no further amounts or benefits shall be payable hereunder other than (i) for
accrued, but unpaid, Base Salary as of such date and (ii) to the extent
expressly required pursuant to the terms of the Company’s compensation and
benefit plans and policies as in effect on the date of termination.


5.
Protection of Confidential Information; Non-Competition; Non-Disparagement.








--------------------------------------------------------------------------------





5.1 The Executive acknowledges that the Executive’s services are unique, that
they will involve the development of Company-subsidized relationships with key
customers, suppliers, and service providers as well as with key Company
employees and that the Executive’s work for the Company will give the Executive
access to highly confidential information not available to the public or
competitors, including trade secrets and confidential marketing, sales, product
development and other data and plans which it would be impracticable for the
Company to effectively protect and preserve in the absence of this Section 5 and
the disclosure or misappropriation of which could materially adversely affect
the Company. Accordingly, the Executive agrees:


5.1.1 except in the course of performing the Executive’s duties provided for in
Section 1.1, not at any time, whether during or after the Executive’s employment
with the Company, to divulge to any other entity or person any confidential
information acquired by the Executive concerning the Company’s or its
affiliates’ financial affairs or business processes or methods or their
research, development or marketing programs or plans, any other of its or their
trade secrets, any information regarding personal matters of any directors,
officers, employees or agents of the Company or its affiliates or their
respective family members, or, except only to the extent required to enforce
this Agreement in legal proceedings and then subject to the fullest extent
possible pursuant to protective orders and other measures to maintain the
confidentiality of such information, any information concerning the
circumstances of the Executive’s employment and any termination of the
Executive’s employment with the Company or any information regarding discussions
related to any of the foregoing. The foregoing prohibitions shall include,
without limitation, directly or indirectly publishing (or causing, participating
in, assisting or providing any statement, opinion or information in connection
with the publication of) any diary, memoir, letter, story, photograph,
interview, article, essay, account or description (whether fictionalized or not)
concerning any of the foregoing, publication being deemed to include any
presentation or reproduction of any written, verbal or visual material in any
communication medium, including any book, magazine, newspaper, theatrical
production or movie, or television or radio programming or commercial or over
the internet. In the event that the Executive is requested or required to make
disclosure of information subject to this Section 5.1.1 under any court order,
subpoena or other judicial process, the Executive may comply but will before
doing so promptly notify RCPC, take all reasonable steps requested by RCPC at
RCPC’s expense to defend against the compulsory disclosure and permit RCPC, at
its expense, to control with counsel of its choice any proceeding relating to
the compulsory disclosure. The Executive acknowledges that all information the
disclosure of which is prohibited by this section is of a confidential and
proprietary character and of great value to the Company.


5.1.2 to deliver promptly to the Company on termination of the Executive’s
employment with the Company, or at any time that RCPC may so request, all
memoranda, notes, records, reports, manuals, drawings, blueprints and other
documents (and all copies thereof) relating to the Company’s business and all
property associated therewith, which the Executive may then possess or have
under the Executive’s control, including, without limitation, computer disks or
data (including data retained on any computer), and any home office equipment or
computers purchased or provided by Revlon or other materials. Notwithstanding
the foregoing, Executive may retain “address books” of personal and business
contacts.


5.2 In consideration of RCPC’s covenant in Section 4.4, the Executive agrees (i)
in all respects fully to comply with the terms of the Company’s Employee
Agreement as to Confidentiality and Non-Competition (the “Non-Competition
Agreement”), whether or not the Executive is a signatory thereof, with the same
effect as if the same were set forth herein in full, and (ii) in the event that
the Executive shall terminate the Executive’s employment otherwise than as
provided in Section 4.4, the Executive shall, if the Company so elects, comply
with the restrictions set forth in paragraph 9(e) of the Non-Competition
Agreement through the twelve-month period following Executive’s termination
date, subject only to the Company continuing to make payments equal to the
Executive’s Base Salary during such period, notwithstanding the limitation
otherwise applicable under paragraph 9(d) thereof or any other provision of the
Non-Competition Agreement.


5.3 At no time during or after the Executive’s employment will the Executive
utter, issue or circulate publicly any false or disparaging statements, remarks
or rumors about the Company and/or any of its businesses, or any of its
officers, employees or directors.


5.4 If the Executive commits a breach of any of the provisions of Sections 5.1
or 5.2 hereof, which breach remains uncured, RCPC shall have the following
rights and remedies:


5.4.1 the right and remedy to immediately terminate all further payments and
benefits provided for in this Agreement (including but not limited to any
payments that become payable under the Executive Severance Plan), except as may
otherwise be required by law in the case of qualified benefit plans;


5.4.2 the right and remedy to have the provisions of this Agreement specifically
enforced by any court having equity jurisdiction, it being acknowledged and
agreed that any such breach will cause irreparable injury to the Company and
that money damages and disgorgement of profits will not provide an adequate
remedy to the Company, and, if the Executive attempts or threatens to commit a
breach of any of the provisions of Sections 5.1 or 5.2, the right and remedy to
be granted a preliminary and permanent injunction in any court having equity
jurisdiction against the Executive committing the attempted or





--------------------------------------------------------------------------------





threatened breach (it being agreed that each of the rights and remedies
enumerated above shall be independent of the others and shall be severally
enforceable, and that all of such rights and remedies shall be in addition to,
and not in lieu of, any other rights and remedies available to RCPC under law or
in equity); and


5.4.3 the right and remedy to require the Executive to account for and pay over
to the Company all compensation, profits, monies, accruals, increments or other
benefits (collectively “Benefits”) derived or received by the Executive as the
result of any transactions constituting a breach of any of the provisions of
Sections 5.1 or 5.2 hereof, and the Executive hereby agrees to account for and
pay over such Benefits as directed by the Company.


5.5 If any of the covenants contained in Sections 5.1, 5.2 or 5.3, or any part
thereof, hereafter are con-strued to be invalid or unenforceable, the same shall
not affect the remainder of the covenant or cove-nants, which shall be given
full effect, without regard to the invalid portions.


5.6 If any of the covenants contained in Sections 5.1 or 5.2, or any part
thereof, are held to be unenforceable because of the duration of such provision
or the area covered thereby, the parties agree that the court making such
determination shall have the power to reduce the duration and/or area of such
provision so as to be enforceable to the maximum extent permitted by applicable
law and, in its reduced form, said provision shall then be enforceable.


5.7 The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in Sections 5.1, 5.2, 5.3 and 5.4 upon the courts of any
state or country within the geographical scope of such covenants. In the event
that the courts of any one or more of such states or countries shall hold such
covenants wholly unenforceable by reason of the breadth of such covenants or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect RCPC’s right to the relief provided above in the courts
of any other states or countries within the geographical scope of such covenants
as to breaches of such covenants in such other respective jurisdictions, the
above covenants as they relate to each state or country being for this purpose
severable into diverse and independent covenants.


5.8 Any termination of the Term or the Executive’s employment shall have no
effect on the continuing operation of this Section 5 and this Section 5 shall
survive any termination of the Term or the Executive’s employment.


6.
Inventions and Patents.



6.1 The Executive agrees that all processes, technologies and inventions
(collectively, “Inventions”), including new contributions, improvements, ideas
and discoveries, whether patentable or not, conceived, developed, invented or
made by the Executive during the Term shall belong to the Company, provided that
such Inventions grew out of the Executive’s work with the Company or any of its
subsidiaries or affiliates, are related in any manner to the business
(commercial or experimental) of the Company or any of its subsidiaries or
affiliates or are conceived or made on the Company’s time or with the use of the
Company’s facilities or materials. The Executive shall further: (a) promptly
disclose such Inventions to the Company; (b) assign to the Company, without
additional compensation, all patent and other rights to such Inventions for the
United States and foreign countries; (c) sign all papers necessary to carry out
the foregoing; and (d) give testimony in support of the Executive’s
inventorship.


6.2 If any Invention is described in a patent application or is disclosed to
third parties, directly or indirectly, by the Executive within two years after
the termination of the Executive’s employment with the Company, it is to be
presumed that the Invention was conceived or made during the Term.
        
6.3 The Executive agrees that the Executive will not assert any rights to any
Invention as having been made or acquired by the Executive prior to the date of
this Agreement, except for Inventions, if any, disclosed to the Company in
writing prior to the date hereof.


7.Intellectual Property. Notwithstanding and without limitation of Section 6,
the Company shall be the sole owner of all the products and proceeds of the
Executive’s services hereunder, including, but not limited to, all materials,
ideas, concepts, formats, suggestions, developments, arrangements, packages,
programs and other intellectual properties that the Executive may acquire,
obtain, develop or create in connection with or during the Term, free and clear
of any claims by the Executive (or anyone claiming under the Executive) of any
kind or character whatsoever (other than the Executive’s right to receive
payments hereunder). The Executive shall, at the request of RCPC, execute such
assignments, certificates or other instruments as RCPC may from time to time
deem necessary or desirable to evidence, establish, maintain, perfect, protect,
enforce or defend its right, title or interest in or to any such properties.


8.Revlon Code of Conduct and Business Ethics. In consideration of RCPC’s
execution of this Agreement, the Executive agrees in all respects to fully
comply with the then current most recently published or circulated terms of the
Revlon





--------------------------------------------------------------------------------





Code of Conduct and Business Ethics, a current copy of which is annexed as
Schedule A, including, without limitation, the Code of Ethics for Senior
Financial Officers, included within such Code, whether or not the Executive is a
signatory thereof, with the same effect as if the same were set forth herein in
full.


9.Indemnification. Subject to the terms, conditions and limitations of its
by-laws and applicable Delaware law, Revlon Inc. and RCPC will to the fullest
extent permissible under such by-laws defend and indemnify the Executive against
all costs, charges and expenses incurred or sustained by the Executive in
connection with any action, suit or proceeding to which the Executive may be
made a party, brought by any shareholder of the Company directly or derivatively
or by any third party by reason of any act or omission of the Executive as an
officer, director or employee of the Company or of any subsidiary or affiliate
of the Company. The Executive shall be covered by the Directors and Officers
insurance coverage as is maintained by Revlon, Inc. and RCPC for its directors
and officers including, to the extent provided under such Directors and Officers
Insurance, coverage for actions, suits or proceedings brought after the
Executive ceases employment with RCPC but relating to periods during the
Executive’s employment with RCPC.


10.Notices. All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, emailed, sent by overnight courier, or
mailed first class, postage prepaid, by registered or certified mail (notices
mailed shall be deemed to have been given on the date mailed), provided that all
notices to the Company shall be sent to the Company’s then current worldwide
global headquarters address, the current address for which is set forth below,
and shall also be sent simultaneously by email, as follows (or to such other
address as either party shall designate by notice in writing to the other in
accordance herewith):


If to the Company, to:


Dimitra Manis, Chief Human Resources Officer
Revlon
One New York Plaza
New York, New York 10004
E-mail: dimitra.manis@revlon.com


If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company as of the date such notice is given.


11.
General.



11.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
between residents thereof and to be performed entirely in New York, without
regard to the state’s conflict of laws provisions, except as otherwise preempted
by the laws of the United States. The parties consent and agree to the exclusive
jurisdiction and venue of the Federal and State courts sitting in the County of
New York for all purposes. Each party to this Agreement hereby waives the right
to a jury trial in any lawsuit arising out of or relating to this Agreement or
Executive’s employment by or termination of employment with the Company.


11.2 The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.


11.3 This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof including any offer letter or term sheets. No
representation, promise or inducement has been made by either party that is not
embodied in this Agreement, and neither party shall be bound by or liable for
any alleged representation, promise or inducement not so set forth. This
Agreement amends and restates, supersedes and replaces any and all prior
employment agreements, offer letters, letter agreements and the like covering
the terms of your employment with or services to the Company, all of which are
considered void and of no further force or effect; provided, however, this
Agreement has no impact on and does not supersede, replace, amend, void, cancel
or terminate any benefit awards under the Company’s Incentive Compensation Plan,
Stock Plan or other similar compensation, benefit plans or policies, such as,
without limitation, LTIP and restricted stock awards and the respective award
agreements, except where expressly stated otherwise herein.


11.4 This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their successors and permitted assignees. This Agreement, and
the Executive’s rights and obligations hereunder, may not be assigned by the
Executive, nor may the Executive pledge, encumber or anticipate any payments or
benefits due hereunder, by operation of law or otherwise. RCPC may assign its
rights, together with its obligations, hereunder (i) to any affiliate or (ii) to
a third party in connection





--------------------------------------------------------------------------------





with any sale, transfer or other disposition of all or substantially all of any
business to which the Executive’s services are then principally devoted,
provided that no assignment shall relieve RCPC from its obligations hereunder to
the extent the same are not timely discharged by such assignee.


11.5 This Agreement may be amended, modified, superseded, canceled, renewed or
extended, and the terms or covenants hereof may be waived, only by a written
instrument executed by both of the parties hereto, or in the case of a waiver,
by the party waiving compliance. The failure of either party at any time or
times to require performance of any provision hereof shall in no manner affect
the right at a later time to enforce the same. No waiver by either party of the
breach of any term or covenant contained in this Agreement, whether by conduct
or otherwise, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such breach, or a waiver of the breach
of any other term or covenant contained in this Agreement.


11.6 This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument.


12.Subsidiaries and Affiliates. As used herein, the term “subsidiary” shall mean
any corporation or other business entity controlled directly or indirectly by
the corporation or other business entity in question, and the term “affiliate”
shall mean and include any corporation or other business entity directly or
indirectly controlling, controlled by or under common control with the
corporation or other business entity in question.


13.Change of Control Payments and Benefits.
        
13.1 Change of Control.


13.1.1 Extension of Term. In the event of any Change of Control, as defined on
Schedule B, the Term of the Executive’s Agreement shall be automatically
extended for 24 months following the effective date (the “COC Effective Date”)
of any such Change of Control (the “Extended Term”).


13.1.2 Benefit Continuation; Bonus and Salary Payment. If during the Extended
Term, the Executive terminates the Term of her employment for “COC Good Reason”
(as defined below in sub-clause 13.1.2(c)) or if the Company terminates the Term
of the Executive’s employment other than for “Cause” (as defined in Section 4.3
of the Agreement):
(a)to the extent available under applicable law, including, without limitation,
COBRA, and the Company's group benefit programs, the Company shall provide, for
a period of two years from such termination date (or such maximum earlier date
as is allowed under COBRA), all fringe benefits then provided to the Executive,
including, without limitation, qualified and non-qualified defined benefit,
defined contribution, insurance, medical, dental, disability, automobile,
financial planning, tax preparation and other benefit plans and programs of the
Company as from time to time in effect (or their successors) in which the
Executive participated on the COC Effective Date, provided that the Executive
will be permitted to continue such participation in the Company’s medical,
dental and vision programs under COBRA by continuing to pay premiums to the
Company at the contribution level in effect for active employees until the
earliest to occur of (i) the end of the above-referenced 2-year period following
termination; (ii) the expiration of the maximum period for continuation coverage
permissible under applicable federal law for which the Executive would be
eligible; or (iii) when the Executive becomes covered by medical, dental and/or
vision plans of another employer or becomes eligible for Medicare (or similar
governmentally-sponsored benefit). To the extent that such benefits are not or
cease being available under applicable law or the Company’s group benefit
programs, such benefits cease to be equivalent to, or better than, the benefits
under the plans and programs in effect on the COC Effective Date, or such
benefits would trigger a tax under Section 409A the Company shall immediately
pay to the Executive in a cash lump sum payment an amount equal to the value
(based on the then current cost to the Company) of such benefits (or the
remaining eligible portion thereof, as the case may be) and shall have no
further obligation to continue to provide the benefits under this Section;


(b)the Company shall immediately pay to the Executive in a cash lump sum payment
two times the sum of (i) the greater of the Executive's Base Salary in effect on
(A) the COC Effective Date or (B) such termination date, plus (ii) the average
amount of the gross annual bonus amounts earned by the Executive over the five
calendar years preceding such termination (or if employed by the Company for
less than five calendar years, the actual number of calendar years for which the
Executive was eligible to receive a bonus payment). Notwithstanding the
foregoing, if the Change of Control is not an event that is recognized under
Treasury regulation 1.409A-3(i)(5), the two times Base Salary amount in (i)
above shall not be paid in a lump sum but shall be paid in equal installments at
the same intervals that payments would be made under Section 4.4 thereof over
the two-year period (but in all events for the full two-year period and with no
offsets).





--------------------------------------------------------------------------------





(c)“COC Good Reason” means, for purposes of this sub-clause 13.1.2 only (and not
for any other purpose or reason under this Agreement): (i) a material adverse
change in the Executive's job responsibilities; (ii) any reduction in the
Executive's Base Salary; iii) any reduction in the Executive's annual bonus
opportunity; (iv) any reduction in the Executive's aggregate value of benefits;
or (v) the Executive's being required by the Company to relocate beyond a
50-mile radius of the Executive's then current residence.
(d)The Executive shall have no duty to mitigate by seeking other employment or
otherwise and no compensation earned by the Executive from other employment, a
consultancy or otherwise shall reduce any payments provided for under this
Section 13.1.


13.1.3 Equity Compensation; Long-Term Incentive Compensation In the event of any
Change of Control: (A) all then unvested restricted shares, if any, held by the
Executive shall immediately vest and be fully exercisable and all restrictions
shall lapse; and (B) all unpaid long-term incentive compensation shall be
treated in accordance with the terms and provisions of the Incentive
Compensation Plan (or such successor plan as in effect), and any applicable
long-term incentive compensation program adopted thereunder in which the
Executive participated.


13.1.4 Solely for clarification purposes, if Executive is receiving separation
payments and benefits under this Section 13, then Executive shall not also be
entitled to receive separation payments and benefits under Section 4.4.


13.1.5 Governing Provision. In the event of any conflict between this Section 13
and any other section or provision of this Agreement, the section which provides
the Executive with most favored treatment in the event of a Change of Control
shall govern and prevail.
13.1.6 Termination after the Extended Term. In the event the Executive remains
employed after the Extended Term, the provisions of this Agreement, including
those as to termination of employment but other than this Section 13, shall
apply.


13.2 Section 280G.


13.2.1 If the aggregate of all amounts and benefits due to the Executive under
this Agreement or any other plan, program, agreement or arrangement of the
Company or any of its Affiliates, which, if received by the Executive in full,
would constitute “parachute payments,” as such term is defined in and under
Section 280G of the Code (collectively, “Change of Control Benefits”), reduced
by all Federal, state and local taxes applicable thereto, including the excise
tax imposed pursuant to Section 4999 of the Code, is less than the amount the
Executive would receive, after all such applicable taxes, if the Executive
received aggregate Change of Control Benefits equal to an amount which is $1.00
less than three times the Executive's “base amount,” as defined in and
determined under Section 280G of the Code, then such Change of Control Benefits
shall be reduced or eliminated to the extent necessary so that the Change of
Control Benefits received by the Executive will not constitute parachute
payments. If a reduction in the Change of Control Benefits is necessary,
reduction shall occur in the following order unless the Executive elects in
writing a different order, subject to the Company’s consent (which consent shall
not be unreasonably withheld): first, a reduction of cash payments not
attributable to equity awards which vest on an accelerated basis; second, the
cancellation of accelerated vesting of stock awards; third, the reduction of
employee benefits; and fourth, a reduction in any other “parachute payments.” If
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of the Executive's stock awards unless the Executive elects in writing a
different order for cancellation.


13.2.2 It is possible that after the determinations and selections made pursuant
to Section 13.2.1 above the Executive will receive Change of Control Benefits
that are, in the aggregate, either more or less than the amounts contemplated by
Section 13.2.1 above (hereafter referred to as an “Excess Payment” or
“Underpayment,” respectively). If there is an Excess Payment, the Executive
shall promptly repay the Company an amount consistent with this Section 13.2. If
there is an Underpayment, the Company shall pay the Executive an amount
consistent with this Section 13.2.


13.2.3 The determinations with respect to this Section 13.2 shall be made by an
independent auditor (the “Auditor”) compensated by the Company. The Auditor
shall be the Company’s regular independent auditor, unless the Executive objects
to the use of that firm, in which event the Auditor shall be a
nationally-recognized United States public accounting firm chosen by the Company
and approved by the Executive (which approval shall not be unreasonably withheld
or delayed).


    








IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


REVLON CONSUMER PRODUCTS CORPORATION:


By: /s/ Dimitra Manis__________________________





--------------------------------------------------------------------------------





    Dimitra Manis
Chief Human Resources Officer


EXECUTIVE:


/s/ Victoria Dolan
Victoria Dolan










By signing below Revlon, Inc. hereby agrees to the provisions of Section 9.


REVLON, INC.


By: /s/ Dimitra Manis______________________
Dimitra Manis
Chief Human Resources Officer





--------------------------------------------------------------------------------





SCHEDULE A




REVLON CODE OF CONDUCT AND BUSINESS ETHICS


See attached.





--------------------------------------------------------------------------------







SCHEDULE B


A “Change of Control” shall be deemed to have occurred if the event set forth in
any one of the following paragraphs shall have occurred:


(i)
any Person, other than one or more Permitted Holders, is or becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that for purposes of this definition a Person will be deemed to have
“beneficial ownership” of all shares that any such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 50% of the total voting power of
the Voting Stock of the Company; provided that under such circumstances the
Permitted Holders do not have the right or ability by voting power, contract or
otherwise to elect or designate for election a majority of the Board of
Directors of the Company (for the purposes of this clause (i) and clause (iii),
such other Person will be deemed to beneficially own any Voting Stock of a
specified corporation held by a parent corporation, if such other Person
beneficially owns, directly or indirectly, more than 50% of the voting power of
the Voting Stock of such parent corporation and the Permitted Holders do not
have the right or ability by voting power, contract or otherwise to elect or
designate for election a majority of the Board of Directors of such parent
corporation);



(ii)
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board of Directors of the Company (together with any
new directors whose election by such Board of Directors or whose nomination for
election by the shareholders of the Company was approved by a vote of 66-2/3% of
the directors of the Company then still in office who were either directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Company then in office;



(iii)
the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity in which any Person, other than one or more Permitted Holders is or
becomes the Beneficial Owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that for purposes of this definition a Person will be
deemed to have “beneficial ownership” of all shares that any Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of securities of such entity
representing 50% or more of the combined voting power of such entity’s Voting
Stock, and the Permitted Holders “beneficially own” (as so defined) directly or
indirectly, in the aggregate a lesser percentage of the total voting power of
the Voting Stock of such entity than such other Person and do not have the right
or ability by voting power, contract or otherwise to elect or designate for
election a majority of the Board of Directors of such entity; or



(iv)
“Change of Control” shall have occurred under, and as defined in, the indenture
governing Revlon Consumer Products Corporation’s 8 5/8% Senior Subordinated
Notes Due 2008 or any other Subordinated Obligations of Revlon Consumer Products
Corporation so long as such 8 5/8% Senior Subordinated Notes Due 2008 or other
Subordinated Obligations are outstanding.



Notwithstanding the foregoing and for the sake of clarity a “Change of Control”
shall not be deemed to have occurred (a) by virtue of the consummation of any
transaction or series of integrated transactions immediately following which the
record holders of the common stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
combined voting power of the Voting Stock in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions or (b) upon the occurrence of a Material
Transaction if following a transaction MacAndrews & Forbes continues to own or
control an operating business formerly conducted by Revlon.


“Capital Stock” of any Person shall mean any and all shares, interests, rights
to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any Preferred
Stock, but excluding any debt securities convertible into or exchangeable for
such equity.


“Company” means Revlon, Inc. together with its subsidiaries, including, without
limitation, Revlon Consumer Products Corporation.


“8 5/8% Senior Subordinated Notes Due 2008” means Revlon Consumer Products
Corporation’s 8 5/8% Senior Subordinated Notes due 2008 and any notes exchanged
therefore.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.





--------------------------------------------------------------------------------







“Permitted Holders” means Ronald O. Perelman (or in the event of his
incompetence or death, his estate, heirs, executor, administrator, committee or
other personal representative (collectively, “heirs”)) or any Person controlled,
directly or indirectly, by Ronald O. Perelman or his heirs.


“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.


“Preferred Stock”, as applied to the Capital Stock of the Company, means Capital
Stock of any class or classes (however designated) which is preferred as to the
payment of dividends, or as to the distribution of assets upon any voluntary or
involuntary liquidation or dissolution of the Company, over shares of Capital
Stock of any other class of the Company.


“Subordinated Obligations” has the meaning ascribed thereto in the indenture for
Revlon Consumer Products Corporation’s 9½% Senior Notes due 2011.
“Voting Stock” means all classes of Capital Stock of the Company then
outstanding and normally entitled to vote in the election of Directors.





